Order filed July 17, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00515-CV
                                    ____________

          IN THE ESTATE OF ADEL SHESHTAWY, DECEASED


                         On Appeal Probate Court No 1
                               Harris County, Texas
                        Trial Court Cause No. 407,499-406

                                      ORDER

      On July 2, 2014, appellant filed a notice of appeal in this court challenging
the trial court’s June 27, 2013, order to pay costs. Because the notice of appeal
seeks review of the trial court’s ruling on appellant’s claim of indigence, it is
properly consider a motion to review. See Tex. R. App. P. 20.1(j)(1). The motion
was filed within 10 days of the trial court’s order. See Tex. R. App. P. 20.1(j)(2).
When a motion to review the trial court’s ruling on indigence is filed, the trial
court clerk and the court reporter must prepare, certify, and file the record of the
hearing on the contest to the claim of indigence within three days after the motion
is filed. See Tex. R. App. P. 20.1(j)(3). No record has been filed.
      Rule 20.1 provides that if the appellate court does not deny a motion within
10 days after the motion is filed, this motion is granted by operation of law. Tex.
R. App. P. 20.1(j)(4). This new rule places a heavy burden on the trial court clerk
and the court reporter to act expeditiously in preparing, certifying, and filing the
hearing record. If the trial court clerk and the court reporter do not file the hearing
record within 10 days after the filing of the motion, as in this case, this court has no
ability to review the merits of the motion, and the motion is granted by operation
of law regardless of whether the motion has merit. Tex. R. App. P. 20.1(j)(4).

      More than 10 days have passed since the motion was filed, and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

             Therefore, we ORDER the Harris County District Clerk and the
official court reporter, Donald G. Pylant, to prepare, certify, and file the appellate
record without the advance payment of costs. See Tex. R. App. P. 20.1(k). The
record will be due in this court in 60 days.



                                       PER CURIAM